Pratt, J.
The testimony at the trial was to some- extent conflicting, but the decision made was abundantly sustained by proof; nor can we say that there is any preponderance of proof in favor of the appellant. On the contrary, we are of opinion that, if the utmost credit be given to the testimony introduced by plaintiff, it does not show an agreement that equity can enforce; for, if it be conceded that an understanding was reached that terminal facilities should be accorded without charge, we do not find that any time was specified during which that arrangement should continue. Other arrangements were also made, and the Erie might claim, with much show of fairness, that the continuance of the terminal facilities without charge was to be limited to the duration of the other portions of the agreement. Where •so much is uncertain, a court of equity has not the means of establishing, with adequate precision, what were the terms and conditions of the agreement, if it be that one was definitely made. We must therefore affirm the judgment.